     Case 2:19-cv-09083-RGK-JEM Document 7 Filed 06/19/20 Page 1 of 1 Page ID #:23



 1                                                                                      JS-6
 2
 3
 4
 5
 6
 7
                                   UNITED STATES DISTRICT COURT
 8
                                 CENTRAL DISTRICT OF CALIFORNIA
 9
10   Ani Israelyan,                              )        Case No. 2:19-cv-09083-RGK-JEM
                                                 )
11                          Plaintiff(s),        )        ORDER DISMISSING ACTION FOR
                                                 )        LACK OF PROSECUTION
12          vs.                                  )
                                                 )
13   Kevin McAleenan et al,                      )
                                                 )
14                          Defendant(s).        )
                                                 )
15                                               )
16
            On January 21, 2020, the Court issued an Order to Show Cause re Dismissal for Lack of
17
     Prosecution [6], which directed plaintiff to file timely proof of service of the summons and
18
     complaint on defendant. Plaintiff’s response to the Order to Show Cause was due by January 31,
19
     2020. As of this date, no response has been filed to the Order to Show Cause, therefore, the
20
     Court orders the matter dismissed for lack of prosecution.
21
            IT IS SO ORDERED.
22
23   Dated: June 19, 2020
                                                          R. GARY KLAUSNER
24                                                        UNITED STATES DISTRICT JUDGE
25
26
27
28
